
	

114 HR 976 IH: Patient Access to Higher Quality Health Care Act of 2015
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 976
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Sam Johnson of Texas (for himself, Mr. Womack, Mr. Franks of Arizona, Mr. Salmon, Mr. Schweikert, Mr. Bucshon, Mr. Rokita, Mr. Young of Indiana, Ms. Jenkins of Kansas, Mr. Pompeo, Mrs. Ellmers, Mr. Johnson of Ohio, Mr. Cole, Mr. Barton, Mr. Burgess, Mr. Carter of Texas, Mr. Farenthold, Mr. Flores, Mr. Marchant, Mr. Olson, Mr. Sessions, Mr. Thornberry, Mr. Carson of Indiana, Mr. Hinojosa, Ms. Jackson Lee, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To repeal changes made by health care reform laws to the Medicare exception to the prohibition on
			 certain physician referrals for hospitals, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Patient Access to Higher Quality Health Care Act of 2015. 2.Repeal of health care reform provisions limiting Medicare exception to the prohibition on certain physician referrals for hospitalsSections 6001 and 10601 of the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 684, 1005) and section 1106 of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152; 124 Stat. 1049) are repealed and the provisions of law amended by such sections are restored as if such sections had never been enacted.
		
